Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14, and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-14, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 are considered indefinite due to the phrase “determining at least two prosthetic heart valves.” There is no value or measurement associated with this limitation that may be determined, and it is uncertain how one would determine an object such as a heart valve. For the purposes of examination, “determining” will be interpreted as “obtaining.”
Claims 2-6, 9-14, and 17-23 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (U.S. Patent No. 9,241,791) in view of Grbic et al. (U.S. Patent No. 10,751,943), Jaffe et al. (U.S. Patent No. 7,815,677), Eberhardt et al. (U.S. 10,413,401), and McLean et al. (11,083,572).
Regarding claims 1-6 and 21 as best understood, Braido et al. discloses a method of implanting a prosthetic heart valve, comprising:
obtaining a prosthetic heart valve, wherein the selected prosthetic heart valve has a nominal diameter (“the fully expanded diameter;” col. 6, lines 39-54) that is greater than a native annulus diameter of a native annulus (“the diameter of the native valve annulus;” col. 6, lines 39-54) by 2-4 mm in a native valve with a diameter of 25-27 mm (col. 7, lines 26-40), which indicates that the nominal diameter is greater than the native annulus diameter by 7.4-16 claim 2), and up to 20 percent (claim 3), and overlaps the range of up to 10 percent (claims 4); 
compressing the selected prosthetic heart valve to a radially compressed configuration (col. 6, lines 12-29) in which the selected prosthetic heart valve has a first diameter that is less than the nominal diameter; 
positioning the selected prosthetic heart valve within the native annulus (col. 6, lines 12-29); and 
expanding the selected prosthetic heart valve from the radially compressed configuration to a radially expanded configuration (col. 6, lines 12-29) in which the selected prosthetic heart valve has a second diameter which is about 85-95 percent of the nominal diameter (col. 7, lines 26-40), indicating that the second diameter can be less than the nominal diameter by about 5-15 percent, which overlaps the ranges of up to 10 percent and up to 5 percent (claim 5), and which is greater than the first diameter (col. 6, lines 39-54). 
In Braido et al., as the valve expands from the first diameter to the second diameter (col. 6, lines 12-29), the first diameter is less than the second diameter, and the second diameter is less than the nominal diameter (col. 7, lines 26-40).
Braido et al. does not disclose that the method includes the step of determining a native annulus diameter of a native annulus (claim 1) or that this step includes determining a native annulus area and the native annulus diameter of the native annulus by taking an image of the native annulus, obtaining measurements of the native annulus from the image, and calculating the native annulus area and the native annulus diameter based on the measurements (claim 6). 
Grbic et al. discloses a heart valve analogous to that of Braido et al. Grbic et al. discloses a method of implanting a heart valve wherein, prior to selecting the prosthetic heart valve, the method comprises: determining a native annulus area and the native annulus diameter of the native annulus by taking an image of the native annulus (col. 4, lines 1-16), obtaining measurements of the native annulus from the image (col. 6, lines 15-20), and calculating the native annulus area and the native annulus diameter based on the measurements (col. 8, lines 9-24). Grbic et al. does not explicitly disclose the step of calculating the native annulus area based on the measurements, however Grbic et al. does disclose that a model is made of the valve area (col. 6, lines 15-20), which would require the native annulus area, indicating that the area is calculated. Obtaining these measurements allows the size of the valve to be customized to the patient’s anatomy (col. 8, lines 9-16). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Braido et al. with the teachings of Grbic et al. by using imaging to determine the dimensions of the native heart valve, including a native annulus diameter, in the method as disclosed by Grbic et al. in order to customize the size of the valve to the patient’s anatomy.
Neither Braido et al. nor Grbic et al. disclose that the step of obtaining a prosthetic heart valve includes obtaining at least two prosthetic heart valves (claim 1) or that the at least two prosthetic heart valves have at least one of different valve models and different nominal diameters (claim 21). Jaffe et al. discloses a prosthetic heart valve analogous to that of Braido et al. Jaffe et al. does not explicitly disclose a prosthetic heart valve that is selected from at least two prosthetic heart valves with different nominal diameters, however Jaffe et al. does disclose that the prosthetic heart valve is pre-manufactured and selected based off patient measurements during surgery (col. 11, lines 13-17). This indicates that the selected heart valve is one of at least two prosthetic heart valves as there must be at least two prosthetic heart valves of varying sizes (claim 1), and therefore of different valve models (claim 21) in order for the surgeon to select an appropriately sized valve. As these heart valves have different sizes, they would also have different nominal diameters in order to fit in different sized valve annuli. Selecting a prosthetic heart valve from at least two prosthetic heart valves with different nominal diameters allows the surgeon to ensure that the implanted valve is appropriately sized (col. 11, lines 13-17).
It would have been obvious to one skilled in the art at the time of filing to have modified the method of Braido et al. in view of Grbic et al. with the teachings of Jaffe et al. by selecting a prosthetic heart valve from at least two prosthetic heart valves (claim 1) with different nominal diameters and different valve models (claim 21) in order to allow the surgeon to ensure that the implanted valve is appropriately sized.
Neither Braido et al., Grbic et al., nor Jaffe et al. disclose the steps of determining a pressure gradient across each of the at least two prosthetic heart valves or selecting the prosthetic heart valve with the lowest pressure gradient for implantation. Eberhardt et al. discloses a heart valve analogous to that of Braido et al. Eberhardt et al. teaches that high pressure gradients across prosthetic heart valves can cause blood to leak through the gaps between the implanted prosthetic valve and the calcified anatomy (col. 2, lines 5-8). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Braido et al. in view of Grbic et al and Jaffe et al. with the teachings of Eberhardt et al. by selecting the prosthetic heart valve with the lowest pressure gradient for implantation in order to prevent the leakage of blood through the gaps between the implanted prosthetic valve and the calcified anatomy. Additionally, this would include the step of determining a pressure gradient across each of the at least two prosthetic heart valves, as the pressure gradient of each valve must be known in order to select the valve with the lowest gradient.
Neither Braido et al., Grbic et al., Jaffe et al., nor Eberhardt et al. disclose that the step of determining a pressure gradient across each of the at least two prosthetic heart valves is based at least in part on hemodynamic data. McLean et al. discloses that increased luminal area results in a decreased pressure gradient (col. 23, lines 43-46). Additionally, luminal area could be interpreted as hemodynamic data as the area of the lumen through which blood flows directly impacts the dynamics of the blood flow. It would have been obvious to one skilled in the art at the time of filing to have modified the device of Braido et al. in view of Grbic et al., Jaffe et al., and Eberhardt et al. with the teachings of McLean et al. by basing the determination of the pressure gradient at least in part on the hemodynamic data of the luminal area of the prosthetic valve as the luminal area directly impacts the pressure gradient, and therefore can be used in calculating pressure gradient.

Regarding claims 8-13 and 22 as best understood, Braido et al. discloses a method of implanting a prosthetic heart valve, comprising:
obtaining a prosthetic heart valve, wherein the selected prosthetic heart valve has a nominal diameter (“the fully expanded diameter;” col. 6, lines 39-54) that is greater than a native annulus diameter of a native annulus (“the diameter of the native valve annulus;” col. 6, lines 39-54) by 2-4 mm in a native valve with a diameter of 25-27 mm (col. 7, lines 26-40), which indicates that the nominal diameter is oversized by 7.4-16 percent compared to the determined native annulus diameter, which is within the ranges of up to 40 percent and 5-35 percent (claim 10), and overlaps the range of 15-25 percent (claim 11); 
positioning the selected prosthetic heart valve within the native annulus in a delivery configuration (col. 6, lines 12-29); and 
expanding the selected prosthetic heart valve from the delivery configuration to a functional configuration (col. 6, lines 12-29) in which the selected prosthetic heart valve has a second diameter which is about 85-95 percent of the nominal diameter (col. 7, lines 26-40), indicating that the prosthetic heart valve is under expanded by about 5-15 percent compared to the nominal diameter of the selected prosthetic heart valve, which overlaps the ranges of up to 10 percent, 2-8 percent (claim 12), and 3-5 percent (claim 13).
In Braido et al., as the valve expands from the first diameter to the second diameter (col. 6, lines 12-29), the first diameter is less than the second diameter, and the second diameter is less than the nominal diameter (col. 7, lines 26-40).
Braido et al. does not disclose that the method includes the step of determining a native annulus area and the native annulus diameter of the native annulus by taking an image of the native annulus, obtaining measurements of the native annulus from the image, and calculating the native annulus area and the native annulus diameter based on the measurements. 
Grbic et al. discloses a heart valve analogous to that of Braido et al. Grbic et al. discloses a method of implanting a heart valve wherein, prior to selecting the prosthetic heart valve, the method comprises: determining a native annulus area and the native annulus diameter of the native annulus by taking an image of the native annulus which is obtained using computed tomography (col. 4, lines 1-16) (claim 9), obtaining measurements of the native annulus from the image (col. 6, lines 15-20), and calculating the native annulus area and the native annulus diameter based on the measurements (col. 8, lines 9-24). Grbic et al. does not explicitly disclose the step of calculating the native annulus area based on the measurements, however Grbic et al. does disclose that a model is made of the valve area (col. 6, lines 15-20), which would require the native annulus area, indicating that the area is calculated. Obtaining these measurements allows the size of the valve to be customized to the patient’s anatomy (col. 8, lines 9-16). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Braido et al. with the teachings of Grbic et al. by using imaging to determine the dimensions of the native heart valve, including a native annulus diameter, in the method as disclosed by Grbic et al. in order to customize the size of the valve to the patient’s anatomy.
Neither Braido et al. nor Grbic et al. disclose that the step of obtaining a prosthetic heart valve includes obtaining at least two prosthetic heart valves (claim 8) or that the at least two prosthetic heart valves have at least one of different valve models and different nominal diameters (claim 22). Jaffe et al. discloses a prosthetic heart valve analogous to that of Braido et al. Jaffe et al. does not explicitly disclose a prosthetic heart valve that is selected from at least two prosthetic heart valves with different nominal diameters, however Jaffe et al. does disclose that the prosthetic heart valve is pre-manufactured and selected based off patient measurements during surgery (col. 11, lines 13-17). This indicates that the selected heart valve is one of at least two prosthetic heart valves as there must be at least two prosthetic heart valves of varying sizes (claim 8), and therefore of different valve models (claim 22) in order for the surgeon to select an appropriately sized valve. As these heart valves have different sizes, they would also have different nominal diameters in order to fit in different sized valve annuli. Selecting a prosthetic heart valve from at least two prosthetic heart valves with different nominal diameters allows the surgeon to ensure that the implanted valve is appropriately sized (col. 11, lines 13-17).
It would have been obvious to one skilled in the art at the time of filing to have modified the method of Braido et al. in view of Grbic et al. with the teachings of Jaffe et al. by selecting a prosthetic heart valve from at least two prosthetic heart valves (claim 8) with different nominal diameters and different valve models (claim 22) in order to allow the surgeon to ensure that the implanted valve is appropriately sized.
Neither Braido et al., Grbic et al., nor Jaffe et al. disclose the steps of determining a pressure gradient across each of the at least two prosthetic heart valves under a predetermined blood flow condition or selecting the prosthetic heart valve with the lowest pressure gradient for implantation. Eberhardt et al. discloses a heart valve analogous to that of Braido et al. Eberhardt et al. teaches that high pressure gradients across prosthetic heart valves can cause blood to leak through the gaps between the implanted prosthetic valve and the calcified anatomy (col. 2, lines 5-8). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Braido et al. in view of Grbic et al and Jaffe et al. with the teachings of Eberhardt et al. by selecting the prosthetic heart valve with the lowest pressure gradient for implantation in order to prevent the leakage of blood through the gaps between the implanted prosthetic valve and the calcified anatomy. Additionally, this would include the step of determining a pressure gradient across each of the at least two prosthetic heart valves under a predetermined blood flow condition, as the pressure gradient of each valve in use must be known in order to select the valve with the lowest gradient.
Neither Braido et al., Grbic et al., Jaffe et al., nor Eberhardt et al. disclose that the step of determining a pressure gradient across each of the at least two prosthetic heart valves is based at least in part on hemodynamic data. McLean et al. discloses that increased luminal area results in a decreased pressure gradient (col. 23, lines 43-46). Additionally, luminal area could be interpreted as hemodynamic data as the area of the lumen through which blood flows directly impacts the dynamics of the blood flow. It would have been obvious to one skilled in the art at the time of filing to have modified the device of Braido et al. in view of Grbic et al., Jaffe et al., and Eberhardt et al. with the teachings of McLean et al. by basing the determination of the pressure gradient at least in part on the hemodynamic data of the luminal area of the prosthetic valve as the luminal area directly impacts the pressure gradient, and therefore can be used in calculating pressure gradient.

Claims 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (U.S. Patent No. 9,393,110) in view of Braido et al. (U.S. Patent No. 9,241,791), Jaffe et al. (U.S. Patent No. 7,815,677), Eberhardt et al. (U.S. 10,413,401), and McLean et al. (11,083,572).
Regarding claims 16, 19, and 23, Levi et al. discloses a method of implanting a prosthetic heart valve, comprising: 
advancing the selected prosthetic heart valve through a patient's vasculature to the native heart valve annulus, wherein the selected prosthetic heart valve is in a radially collapsed configuration (col. 2, lines 1-7), and wherein the selected prosthetic heart valve (10) comprises: 
a frame (12) comprising an inflow end and an outflow end and being expandable from the radially collapsed configuration and a radially expanded configuration (col. 12, lines 20-30); and 
a valvular structure (Fig. 25) mounted within the frame (12) and comprising a plurality of leaflets (40) that regulate flow of blood through the frame, wherein each of the leaflets (40) comprises opposing upper tabs (112) on opposite sides of the leaflet (Fig. 21), opposing lower tabs (116) on opposite sides of the leaflets (40) below the upper tabs (Fig. 21), a cusp edge (72) portion extending between the lower tabs (Fig. 22), the cusp edge (72) portion being fixed relative to the frame (col. 13, lines 37-40), wherein each of the upper tabs (112) is paired with an adjacent upper tab (112) of an adjacent leaflet (40) to form a plurality of commissures (Figs. 30-32) that are fixed relative to the frame (12), and wherein each of the lower tabs (116) is folded to form at least one fold layer (col. 12, lines 47-53) along the cusp edge (72) portion of the respective leaflet, as the lower tabs (116) and thus fold layer is positioned along the top edges of the cusp edge (Fig. 24); 
and expanding the selected prosthetic heart valve from the radially collapsed configuration to the radially expanded configuration (col. 12, lines 20-30). 
Levi et al. does not disclose the steps of determining a diameter of a native heart valve annulus, or that the prosthetic heart valve has a nominal diameter greater than the native annulus diameter by up to 40%, or that, in the radially expanded configuration, the selected prosthetic heart valve has an outer diameter that is larger than the determined native annulus diameter of the selected native heart valve annulus and that is less than a nominal diameter of the prosthetic heart valve.
Braido et al. discloses a prosthetic heart valve analogous to that of Levi et al. Braido et al. discloses that in the radially expanded configuration, the prosthetic heart valve has an outer diameter that is larger than the determined diameter of the native heart valve annulus (col. 6, lines 46-50) and that is less than a nominal diameter of the prosthetic heart valve (col. 7, lines 26-40) so that a sufficient outward radial force is exerted on the valve annulus to hold the valve in place (col. 6, lines 46-50).
Regarding the extent to which the valve is oversized to achieve this effect, Braido et al. also discloses that the nominal diameter (“the fully expanded diameter;” col. 6, lines 39-54) is greater than a native annulus diameter (“the diameter of the native valve annulus;” col. 6, lines 39-54) by 2-4 mm in a native valve with a diameter of 25-27 mm (col. 7, lines 26-40), which indicates that the nominal diameter is oversized by 7.4-16 percent compared to the determined native annulus diameter, which is within the ranges of up to 40 percent.
Additionally, Braido et al. does not explicitly disclose the step of determining a diameter of a native heart valve annulus, however as the nominal diameter is selected to be larger than the diameter of a native heart valve annulus (col. 7, lines 26-40), it is obvious that the diameter of the native heart valve annulus would be determined in order to determine the nominal diameter.
Furthermore, Braido et al. discloses that the outer diameter of the prosthetic heart valve in the radially expanded configuration is about 85-95 percent of the nominal diameter (col. 7, lines 26-40), indicating that the outer diameter of the prosthetic heart valve in the radially expanded configuration can be less than the nominal diameter by about 5-15 percent, which overlaps the range of 5-10 percent (claim 19).
It would have been obvious to one skilled in the art at the time of filing to have modified the method of Levi et al. with the teachings of Braido et al. by including the step of determining a diameter of a native heart valve annulus and so that the prosthetic heart valve has a nominal diameter greater than the native annulus diameter by up to 40%, that, in the radially expanded configuration, the selected prosthetic heart valve has an outer diameter that is larger than the determined native annulus diameter of the selected native heart valve annulus and that is less than a nominal diameter of the prosthetic heart valve, and so that the outer diameter of the prosthetic heart valve in the radially expanded configuration is within a range of 5-10 percent less than the nominal diameter of the prosthetic heart valve, so that a sufficient outward radial force is exerted on the valve annulus to hold the valve in place. 
Neither Levi et al. nor Braido et al. disclose that the step of obtaining a prosthetic heart valve includes obtaining at least two prosthetic heart valves (claim 16) or that the at least two prosthetic heart valves have at least one of different valve models and different nominal diameters (claim 23). Jaffe et al. discloses a prosthetic heart valve analogous to that of Levi et al. Jaffe et al. does not explicitly disclose a prosthetic heart valve that is selected from at least two prosthetic heart valves with different nominal diameters, however Jaffe et al. does disclose that the prosthetic heart valve is pre-manufactured and selected based off patient measurements during surgery (col. 11, lines 13-17). This indicates that the selected heart valve is one of at least two prosthetic heart valves as there must be at least two prosthetic heart valves of varying sizes (claim 16), and therefore of different valve models (claim 23) in order for the surgeon to select an appropriately sized valve. As these heart valves have different sizes, they would also have different nominal diameters in order to fit in different sized valve annuli. Selecting a prosthetic heart valve from at least two prosthetic heart valves with different nominal diameters allows the surgeon to ensure that the implanted valve is appropriately sized (col. 11, lines 13-17).
It would have been obvious to one skilled in the art at the time of filing to have modified the method of Levi et al. in view of Braido et al. with the teachings of Jaffe et al. by selecting a prosthetic heart valve from at least two prosthetic heart valves (claim 16) with different nominal diameters and different valve models (claim 23) in order to allow the surgeon to ensure that the implanted valve is appropriately sized.
Neither Levi et al., Braido et al., nor Jaffe et al. disclose the steps of determining a pressure gradient across each of the at least two prosthetic heart valves or selecting the prosthetic heart valve with the lowest pressure gradient for implantation. Eberhardt et al. discloses a heart valve analogous to that of Braido et al. Eberhardt et al. teaches that high pressure gradients across prosthetic heart valves can cause blood to leak through the gaps between the implanted prosthetic valve and the calcified anatomy (col. 2, lines 5-8). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Levi et al. in view of Braido et al and Jaffe et al. with the teachings of Eberhardt et al. by selecting the prosthetic heart valve with the lowest pressure gradient for implantation in order to prevent the leakage of blood through the gaps between the implanted prosthetic valve and the calcified anatomy. Additionally, this would include the step of determining a pressure gradient across each of the at least two prosthetic heart valves, as the pressure gradient of each valve must be known in order to select the valve with the lowest gradient.
Neither Levi et al., Braido et al., Jaffe et al., nor Eberhardt et al. disclose that the step of determining a pressure gradient across each of the at least two prosthetic heart valves is based at least in part on hemodynamic data. McLean et al. discloses that increased luminal area results in a decreased pressure gradient (col. 23, lines 43-46). Additionally, luminal area could be interpreted as hemodynamic data as the area of the lumen through which blood flows directly impacts the dynamics of the blood flow. It would have been obvious to one skilled in the art at the time of filing to have modified the device of Levi et al. in view of Braido et al., Jaffe et al., and Eberhardt et al. with the teachings of McLean et al. by basing the determination of the pressure gradient at least in part on the hemodynamic data of the luminal area of the prosthetic valve as the luminal area directly impacts the pressure gradient, and therefore can be used in calculating pressure gradient.
Regarding claims 17-18, the present combined citation discloses the method of claim 16. Levi et al. does not disclose that the outer diameter of the prosthetic heart valve in the radially expanded configuration is within a range of 10-30 percent larger than the determined diameter of the native heart valve annulus or is within a range of 20-25 percent larger than the determined diameter of the native heart valve annulus. Braido et al. does disclose that the outer diameter of the prosthetic heart valve in the radially expanded configuration is larger than the determined diameter of the native heart valve annulus so that a sufficient outward radial force is exerted on the valve annulus to hold the valve in place (col. 6, lines 46-50), however Braido et al. does not disclose that the outer diameter is larger than the native annulus by 10-30 percent or by 20-25 percent. It is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claims a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” Therefore, it would be obvious to one skilled in the art at the time of filing to have the outer diameter of the prosthetic heart valve in the radially expanded configuration be whatever size necessary to ensure that a sufficient outward radial force is exerted on the valve annulus to hold the valve in place, including a diameter which is 10-30 (claim 17) percent or 20-25 (claim 18) percent larger than the determined diameter of the native heart valve annulus.
Regarding claim 20, the present combined citation discloses the method of claim 16. Additionally, Levi et al. discloses that the prosthetic heart valve is expanded from the radially collapsed configuration to the radially expanded configuration using an inflatable balloon (col. 6, lines 20-24). Additionally, according to the present combined citation, the radially expanded configuration is a final expanded state of the prosthetic heart valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/               Examiner, Art Unit 3774                                                                                                                                                                                         
/YASHITA SHARMA/               Primary Examiner, Art Unit 3774